NUMBER 13-18-00621-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


SANTIAGO JACOBO MARTINEZ,                                                 APPELLANT,

                                            V.

THE STATE OF TEXAS,                                                         APPELLEE.


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.



                                        ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       The reporter’s record in this cause was due to be filed on January 16, 2019. On

March 19, 2019, a portion of the reporter’s record (volumes 1-3, 9-10, 12, 17-18, 24-36)

was filed by court reporters Mark Kvapil, Adelaido Flores Jr., and Gloria Casiano.

Reporter Julian Alderette filed a portion of the reporter’s record (volumes 4-8, 11, and 13,

14-16, 19-22, 23) on March 21, 2019.
       Volume 1 of the reporter’s record indicates the arraignment hearing of April 27,

2016 taken by reporter Alderette is not available. On March 25, 2019, Alderette filed an

affidavit with the Court stating his hard drive containing stenographic notes was dropped

and damaged. He cannot provide a transcript of any hearings from 2016 because the

files cannot be retrieved.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly,

this appeal is ABATED and the cause REMANDED to the trial court.

       In accordance with Texas Rule of Appellate Procedure 34.6(f)(4), the trial court is

directed to conduct a hearing to determine if: (1) the appellant has timely requested a

reporter's record; (2) without the appellant's fault, a significant exhibit or a significant

portion of the court reporter's notes and records has been lost or destroyed or - if the

proceedings were electronically recorded - a significant portion of the recording has been

lost or destroyed or is inaudible; (3) if the lost, destroyed, or inaudible portion of the

reporter's record, or the lost and destroyed exhibit, is necessary to the appeal's resolution;

and (4) the lost, destroyed, or inaudible portion of the reporter's record cannot be replaced

by agreement of the parties, or the lost or destroyed exhibit cannot be replaced either by

agreement of the parties or with a copy determined by the trial court to accurately

duplicate with reasonable certainty the original exhibit. See TEX. R. APP. P. 34.6(f).

       The trial court is directed to forward the record of the proceedings, including any

orders and findings, to this Court within thirty (30) days of the date of this order, or to

notify this Court within such period indicating a date by which the trial court can comply.


                                              2
       IT IS SO ORDERED.

                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
2nd day of April, 2019.




                           3